Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Amendments
The reply submitted on August 2, 2022 has been entered and considered.  The amendment is sufficient to overcome each ground of rejection set forth in the previous Office action and the pending claims are in condition for allowance.
With regard to the rejection of claims 18, 19, 23, 41, 43, 55 and 56 under 35 USC 102(a)(1), the rejection is withdrawn in view of the amendment to delete the recitation of prevention from the scope of the claimed method, thus requiring the individual being treated to be afflicted with ventricular arrhythmia in order to be treated.  
In view of the withdrawal of the rejections, the scope of the search and examination was again expanded in accordance with MPEP 803.02, ultimately resulting in a search of the full scope of the claimed compounds.  Thus, the requirement for an election of species as set forth in the requirement dated May 12, 2021 is no longer in effect, and claims 37-40, 43-54 and 57-64 (previously withdrawn from consideration as not being drawn to the elected species) are rejoined.
In view of the withdrawal of the election of species requirement as to the rejoined species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


REASONS FOR ALLOWANCE



















The following is an examiner’s statement of reasons for allowance: The instantly claimed compounds and methods are novel and non-obvious over the prior. The novelty lies in the requirement that the individual to be treated has ventricular arrhythmia caused by QT space prolongation induced by an inductive drug.  The closest prior art is US 2003/0187067, for example, as applied in the previous action.  The prior art teaches a similar method where ATT is administered following fluoroquinoline antibiotic treatment.  However, the prior art does not disclose the treatment of ventricular arrhythmia caused by prior fluoroquinoline treatment. Since the prior art does not teach the required features of the claimed invention nor provide sufficient motivation to make the changes necessary to arrive at the claimed invention, the instant claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Claims 18, 19, 23-27 and 37-64 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alicia L Otton/
Primary Examiner, Art Unit 1699